[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR DEFAULT (#111)
The plaintiff has moved to default the defendants Flexible Business Solutions, L.L.C., Gordon M. Lockwood a/k/a Gordon Lockwood and Ramoneth Lockwood a/k/a Bhaby Lockwood because the defendants have failed to revise the pleadings in response to the Plaintiff's Request to Revise dated February 21, 2000.
A responsive pleading was filed by the defendants on May 5, 2000. This court has determined that the appearance on file for Flexible Business Solutions, L.L.C. (L.L.C.) Is identified in the court records on pleading #105.10 as being for "Notice Purpose" only. The issue as to whether the pro se defendant Gordon Lockwood could file his appearance in behalf of the L.L.C. was addressed by Judge Stengel on October 12, 1999 when he overruled Plaintiff's Objection to Reopen Judgement by defendant L.L.C.. The defendant L.L.C. had been defaulted on August 17, 1999 for failure to file a valid appearance, that is an appearance by an attorney since the defendant was a Limited Liability Company.
The court advised the parties that we would revisit the L.L.C. appearance issue and invited briefs. Defendants' Memorandum in Support of his pro se appearance in behalf of the L.L.C. cite no case authority. The Plaintiff's Memorandum in Opposition addresses a number of appellate court cases including Expressway Associates II v. Friendly Ice CreamCorporation of Connecticut, 34 Conn. App. 543 (1994); Triton Associatesv. Six New Corporation, 14 Conn. App. 172 (1988). These have uniformly held that "a layperson may not represent a corporation or partnership. In Connecticut, a corporation may not appear pro se . . . A corporation may not appear by an officer of the corporation who is not an attorney."Supra at 175-176. See also Eagle Associates v. Bank of Montreal,926 F.2d 1305 (2d cir. 1991) as to partnerships.
There is no basis for distinguishing a limited liability company from either a corporation or partnership on the question of a pro se appearance by one who is not an attorney. Accordingly the court finds that the appearance filed by Gordon Lockwood is not a valid appearance. CT Page 7655
Default shall enter on July 14, 2000 as to Flexible Business Solutions, L.L.C. unless an appearance is filed in its behalf by an attorney before that date.
Hennessey, J.